DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (62/746641 filed on October 17, 2018) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2020 has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on November 29, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden if restriction were not required.  This is not found persuasive because each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 12-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nachman et al. (A Device for the Quantification of Oxygen Consumption and Caloric Expenditure in the Neonatal Range, Anesth Analg. 2018 Jul;127(1):95-104) (hereinafter “Nachman”).

Nachman was cited in applicant’s IDS filed on February 3, 2020.
	With respect to claim 1, Nachman teaches a system (pg. 95, Title, “A device for the Quantification of Oxygen Consumption and Caloric Expenditure”) comprising: a first sampling portion configured to sample inhalation gas made up of a first gaseous mixture (pg. 96, Fig. 1, “Inspiration sample”); a second sampling portion configured to sample exhalation gas made up of a second gaseous mixture (pg. 96, Fig. 1, “Expiration sample”); a gas analyzer configured to measure gas concentrations (pg. 96, Fig. 1, “O2/CO2 analyzer”); a switching valve that controls flow of the sampled inhalation gas and the sampled exhalation gas to the gas analyzer so as to alternately measure concentration of gaseous components within the first and second gaseous mixtures (pg. 96, Fig. 1 “Inlet selector valve”); a humidity control system that maintains humidity within the first and second gaseous mixtures to a predetermined humidity level (pg. 96, Fig. 1, “Fig. 1 humidifier”; pg. 96, Methods, “Gas is sampled at a rate of 60 mL/min, carried via Nafion tubing (Perma Pure, Lakewood, NJ, which is used to dehumidify the respiratory gases)”; pg. 97, Methods, “FI and FE are fractional concentrations of dry gas because Nafion tubing was used to equilibrate the humidity of sampled gas with that of ambient air, both during measurements and during calibrations using dry gas mixtures”); and a calculation section configured to calculate concentration differences of the gaseous components between the first and second gaseous mixtures (pg. 96, Fig. 1, “VO2 Device”; pg. 103, Conclusion, “A device that incorporates precise timing of inspiratory and expiratory gas measurements within a mixed expired model quantifies VO2, VCO2, and EE”).
With respect to claim 2, Nachman teaches the first gas sampling portion is connected to an inhalation gas circuit of a mechanical ventilator, and the second gas sampling portion is connected to an exhaust port or an exhalation gas circuit of the mechanical ventilator (pg. 96, Methods “ventilator exhaust”; description from Figure 1 “inspiratory port from the ventilator”).
With respect to claim 4, Nachman teaches the humidity control system comprises at least one of a membrane dryer unit, a refrigerating dryer unit or a desiccant (pg. 96, Methods, “Gas is sampled at a ate of 60 mL/min, carried via Nafion tubing (Perma Pure, Lakewood, NJ, which is used to dehumidify the respiratory gases”).
With respect to claim 7, Nachman teaches the gas analyzer measures at least oxygen concentration and carbon dioxide concentration, and the first calculation section is configured to calculate oxygen concentration differences and carbon dioxide concentration differences (Fig. 1, “O2/CO2 analyzer”).
With respect to claim 8, Nachman teaches the calculation section is further configured to calculate respiratory quotient (RQ) based on the calculated concentration differences (pg. 97, Device Accuracy in Vitro, “expected respiratory quotient”; pg. 99, Device Accuracy and Precision in Rodents, “Device-measured RQ”; pg. 100, description of Figure 4, “Device estimates of RQ”).
With respect to claim 9, Nachman teaches a flow sensor that measures flow rate of at least one of the inhalation gas or the exhalation gas, wherein the calculation section is further configured to calculate oxygen consumption (V02) and carbon dioxide generation (VCO2) based on the measured concentration differences and the flow rate (pg. 96, Methods, “flowmeter”; Fig. 1, “VO2 device”).
	With respect to claim 11, Nachman teaches the first gas sampling portion comprises a first gas mixing chamber and the second gas sampling portion comprises a second gas mixing chamber (pg. 96, Fig. 1, “Mixer”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nachman in view of Haveri (EP 2589404).

Haveri was cited in applicant’s IDS filed on February 3, 2020.
	With respect to claim 3, Nachman teaches a system as established above.
	However, Nachman does not teach the limitations recited further in claim 3.
	Haveri teaches he first gas sampling portion is connected to an inhalation gas circuit of a breathing mask with a first one-way valve, and the second gas sampling portion is connected to an exhalation gas circuit of the breathing mask with a second one-way valve (see claim 5 “The breathing mask according claim 1, further comprising a first port (22; 69) adapted to deliver the inspiratory gas to said first cavity (25) and a second port (29; 68) adapted to deliver the expiratory gas from said first cavity (25;71)”).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSTA”) when the invention was filed to modify Nachman to incorporate a breathing mask in order to allow reliable, noninvasive, real time gas concentration measurement for smaller patients, especially for neonates to ensure that the gas exchange in the lungs, between the blood and air interface really occurs, as evidence by Haveri (see par.0012).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nachman in view of Raemer et al. (US Patent No. 5005572) (hereinafter “Raemer”).
With respect to claim 5, Nachman teaches a system as established above.
	However, Nachman does not teach the limitations recited further in claim 5.
	Raemer teaches the humidity control system is a membrane dryer unit, and purge gas used for the membrane dryer unit is at least one of dry gas from a gas supplying system, dry gas from a gas tank or dry gas as dried by a desiccant (col. 7, lines 4+ “drying agent or desiccant may be used to absorb any liquid present in the breathing circuit”).
	Therefore, it would have been prima facie obvious to PHOSTA when the invention was filed to modify Nachman to incorporate a drying agent or desiccant in order to avoid condensation of liquid in the breathing circuit, as evidence by Raemer (col. 7, lines 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nachman.
With respect to claim 6, Nachman teaches a system as established above.
	Although Nachman does not explicitly teach the humidity control system is a refrigerating unit, and the refrigerating unit lower temperature of the first and second gaseous mixtures to -20°C or below, such a modification would be obvious to PHOSITA when the invention was filed since Nachman suggests measuring and maintaining certain temperature (pg. 97, Device Accuracy in Vito, “desired flow at standard temperature”, which is understood to utilize a cooling/refrigerating unit) as well as a humidifier (pg. 96, Fig. 1, “humidifier”), of which further modification of lower temperature of the first and second gaseous mixtures to -20°C or below would only require routine skill in the art. See also In re Aller, 105 USPQ 233, which held that
where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nachman in view of Becker et al. (US Patent No. WO 2017/079425 A1) (hereinafter “Becker”).
With respect to claim 10, Nachman teaches a system as established above.
	However, Nachman does not teach the limitations recited further in claim 10.
Becker teaches the flow sensor comprises a thermal sensor, a hygrometer and a pressure sensor (pg. 3, lines 6+).
Therefore, it would have been prima facie obvious to PHOSTA when the invention was filed to modify Nachman to incorporate a thermal sensor, a hygrometer and a pressure sensor in order to determine imbalances in oxygen consumption and carbon dioxide production based on a measured respiratory quotient that takes into consideration temperature, data from hygrometer, and pressure of at least one of the inhalation or exhalation, as evidence by Becker (pg. 1, lines 11-14; pg. 3, lines 6+).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791